DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicant’s amendment, remarks, and RCE of 8 October 2021 are entered.
	Claims 2, 5, and 7-9 have been canceled. Claims 1, 3, 4, and 6 are pending. Claims 4 and 6 are withdrawn. Claims 1 and 3 are being examined on the merits.
	Applicants’ response has overcome the rejections of record. However, the amendments necessitate a new grounds of rejection, and for the purposes of compact prosecution the Examiner’s response to the Applicant’s traversal arguments is found below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 October 2021 has been entered.
 
Election/Restrictions
The previous Election/Restriction is maintained, as no allowable subject matter has been identified necessitating rejoinder of the previously withdrawn claims.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/143,951, PCT/US2010/020629, and 61/293,773, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In none of the prior filed applications is there any reference to the inclusion of a DPP-IV inhibitor along with an agent for release of a gut hormone from an L-cell. The prior filed applications only consider the solitary agent, and as such fail to provide adequate support under 35 U.S.C. 112(a) for the claimed .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous et al. (“Effects of Glutamine on GLP-1 and Insulin Secretion in Man” ClinicalTrials.gov NCT00673894, published 9 May 2008), Gao et al. (Diabetes 58:1509-1517, published July 2009, hereafter referred to as Gao) Vila et al. (USP 7,431,943 B1, published 7 October 2008, hereafter referred to as ‘943), Lorenzon M (WO 2010/060914 A1, published 3 June 2010, priority to 28 November 2008, hereafter referred to as ‘914), and Gedulin et al. (US 2011/0152204 A1, published 23 June 2011, filed 15 December 2010, priority to 18 December 2009, hereafter referred to as ‘204).
	Anonymous teaches a clinical trial for the administration of glutamine to treat type 2 diabetes (see e.g. Purpose). Anonymous further discloses that glutamine will be administered with sitagliptin (see e.g. Intervention, Intervention Details, and Detailed Description). Glutamine is taught to have its effects on GLP-1 (see e.g. Detailed Description). The sitagliptin dose is 100 mg, and assuming an average body weight of 80 kg, the sitagliptin dose is ~0.8 mg/kg. This dose is within the range as claimed of about 0.01 mg/kg to about 1 mg/kg.

Gao teaches that butyrate can be used to treat insulin resistance at a level of 5% w/w (see e.g. Abstract:Results, Figure 2). The composition is taught to be administered at roughly 5 mg/kg/day (see e.g. p.1510), which extrapolated to a human subject would fall to ~400 mg assuming an average weight of 80 kg. Use of butyrate to treat and prevent metabolic syndrome in humans is also suggested (see e.g. Discussion, last paragraph).
	The ‘943 patent teaches controlled-release tables comprised of various matrices to control release kinetics in the gastrointestinal tract (see e.g. claim 1). However, the matrix system does show dissolution in gastric juices, indicating that it would not specifically target the colon. To remedy this problem, ‘943 also discloses the use of gastro-resistant films such as methacrylic acid polymers (see e.g. Col.4 lines 59-63), which is a type of coating. This would have a reasonable expectation of providing protection of the compound from dissolution in gastric juices when using a matrix-based system. ‘943 teaches oral anti-diabetics can be incorporated into their systems (see e.g. claim 9). ‘943 does not explicitly teach sitagliptin or other DPP-IV inhibitors, but one of ordinary skill in the art recognizes that DPP-IV inhibitors fall under the “oral anti-diabetics” category as claimed by ‘943 (see e.g. Moses R, Expert Rev. Endocrinol. Metab. 5:331-342, published 2020, relied upon as evidence of knowledge of one of ordinary skill in the art). The Moses document states that six classes of anti-diabetics are available including DPP-IV inhibitors such as sitagliptin (see e.g. Table 1 and p.4 
	The ‘914 application teaches a process for production of an encapsulated n-butyric acid composition (see e.g. claim 1). ‘914 further teaches that n-butyrates can readily convert back to butyric acid at the gastric level, not allowing butyrate to be absorbed at the intestinal level (see e.g. p.3 lines 14-22). A solution to this problem is coating with a lipid matrix (see e.g. p.3 lines 14-22).
	The ‘204 application teaches combinations between bile acid sequestrants and a secondary agent (see e.g. Abstract). The combination is utilized to treat diabetes (see e.g. [0004]). The bile acid sequestrant includes bile acids that stimulate L-cells (see e.g. [0029]). Oral administration is envisioned but utilizing colonic-targeted delivery (see e.g. [0085]). A specific combination is envisioned between the bile acid sequestrants and a DPP-IV inhibitor (see e.g. [0125]). The ‘204 application also teaches that the combination results in the need for a subclinical amount of either element including the DPP-IV inhibitor (see e.g. [0129]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute butyric acid for the glutamine of Anonymous to provide a composition containing both butyric acid and sitagliptin in order to treat type 2 diabetes. The rationale comes from the overlapping treatment potential of glutamine and butyric acid for type 2 diabetes and metabolic syndrome. It would then have been obvious to prepare the composition in a polymer coated matrix-in-matrix formulation as in ‘943, as both ‘943 and ‘914 provide teachings regarding encapsulation of DPP-IV inhibitors and butyrate to protect from gastric juices. Finally, it would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	With respect to claim 3, this represents an inherent property of the butyrate. For instance, Tappenden et al. (J. Nutrition 133:3717-3720, published November 2003) discloses that butyrate is responsible for increasing plasma GLP-2 levels (see e.g. Abstract, Figure 1).Response to Arguments:
	The Applicant summarizes the previous response, and notes that the Examiner has not accepted the arguments on synergy. The Applicant argues the combination allows for use of the DPP-IV at 10% or less of the oral dose that is administered to the stomach. The Applicant argues Example 4 combines butyrate with 5 mg of vildagliptin for delivery to the colon. The Applicant argues the normal dose is 50 to 100 mg, delivered orally to the stomach. The Applicant argues this is a 10% dose that is as effective as the normal oral dose. The Applicant argues this shows synergy. 
	The Examiner maintains his arguments concerning the lack of synergy. 	
Synergism is not mentioned in the specification, nor are any synonyms or other allegations of unexpected results present (i.e. language such as unexpected, surprising, synergistic, etc.) that might rebut a prima facie conclusion of obviousness. Moreover, based upon the teachings of ‘943 where dissolution is found in a matrix-in-matrix system in gastric juices, one of ordinary skill would expect that the coated composition would be provide protection and additive effects for the agents when released in the colon. A mere allegation of synergism is unpersuasive unless supported by experimental evidence showing synergism exists. See MPEP 716.02(b). 
	Even considering the allegations of synergy, the Examiner finds that these have no basis in fact when reviewing the specification as filed. The specification provides four working examples, but no data is presented in any of the Examples regarding the effects of the combination. This includes Example 4 where the single dose of 5 mg vildagliptin is combined with butyric acid. No data is provided to assess whether the combination is synergistic in a statistically significant manner. Again per MPEP 716.02(b), 
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).

	While the Examples are of practical significance, the Applicant has provided no evidence from the specification of statistical significance required to establish unexpected results. As such, even disregarding the lack of any indication in the specification that the results are unexpected, there is no evidence as filed to support any such secondary considerations.
	Additionally, the now cited ‘204 application indicates that lowered doses of DPP-IV inhibitors are possible when combined in a composition for colon-targeted delivery, i.e. the art expects the result that Applicant argues demonstrates synergy and therefore unexpected results. 
	The Applicant’s arguments have been considered but are not persuasive. The rejection is modified and maintained. 

2. Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Garvan Institute (“Glutamine Reduces Postprandial Glycemia and Augments the Glucagon-Like Peptide 1 Response in Type 2 Diabetes Patients”, published 1 January 2011, hereafter referred to as Garvan), Gao et al. (Diabetes 58:1509-1517, published July 2009, hereafter referred to as Gao) Vila et al. (USP 7,431,943 B1, published 7 October 2008, hereafter referred to as ‘943), Lorenzon M (WO 2010/060914 A1, published 3 June 2010, priority to 28 November 2008, hereafter referred to as ‘914), Gedulin et al. (US 2011/0152204 A1, published 23 June 2011, filed 15 December 2010, priority to 18 December 2009).
	Garvan teaches co-administration of sitagliptin and L-glutamine to treat type 2 diabetes, and demonstrates that GLP-1 can be stimulated by glutamine (see e.g. Abstract). Garvan also teaches that the composition is administered orally (see e.g. Abstract).
	The difference between Garvan and the claimed invention is that Garvan does not teach butyric acid or targeted delivery systems, nor the DPP-IV inhibitor dose.
The relevance of Gao, ‘943, ‘914, and ‘204 is set forth above.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute butyric acid for the glutamine of Garvan to provide a composition containing both butyric acid and sitagliptin in order to treat type 2 diabetes. The rationale comes from the overlapping treatment potential of glutamine and butyric acid for type 2 diabetes and metabolic syndrome. It would then have been obvious to prepare the composition in a polymer coated matrix-in-matrix formulation as in ‘943, as both ‘943 and ‘914 provide teachings regarding encapsulation of DPP-IV inhibitors and butyrate to protect from gastric juices. Finally, using the teachings of ‘204 it would have been obvious to reduce the dosage of the DPP-IV inhibitor. The invention could be reproduced with a reasonable expectation of success because all the compositions were taught in their individual art as being useful for treatment of diabetes, as were coating to protect during oral delivery from gastric juices, such that one of ordinary skill in the art would expect that that combination into a single formulation would still result in a colon-targeted composition useful for treatment of diabetes. The prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	With respect to claim 3, this represents an inherent property of the butyrate. For instance, Tappenden et al. (J. Nutrition 133:3717-3720, published November 2003) discloses that butyrate is responsible for increasing plasma GLP-2 levels (see e.g. Abstract, Figure 1).
Response to Arguments:
	The Applicant provides no explicit arguments over the rejection of record.
	The Examiner has considered arguments of record and not found them persuasive. No other material is presented for the Examiner to rebut.
	The rejection is modified and maintained. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658